In an action, inter alia, for a judgment declaring that the plaintiffs have a prescriptive easement over the defendants’ properties, the defendants appeal from a judgment of the Supreme Court, Queens County (Lerner, J.), entered August 30, 1991, which, after a non-jury trial, inter alia, declared that the plaintiffs had established and were entitled to an easement over the defendants’ properties.
Ordered that the judgment is affirmed, with costs.
A party seeking to establish an easement by prescription must prove that its use of the easement area was adverse, open and notorious, continuous and uninterrupted for the prescriptive period (see, Di Leo v Pecksto Holding Corp., 304 NY 505, 512; see also, CPLR 212 [a]; RPAPL 311). Here, the record establishes that the use of the easement area by the plaintiffs and their predecessors continued unabated for more than the ten-year period prescribed in CPLR 212 (a); that it was open and effected with the full knowledge of the defendants, who were present there on a daily basis; and that it was adverse and without the permission of either the defendants or their predecessors. Critically, both the defendants and their predecessors testified about significant, unsuccessful efforts to block the use of the easement area by the plaintiffs and their predecessors. Accordingly, we conclude the Supreme Court properly determined that the plaintiffs had established their entitlement to a prescriptive easement.
We have examined the defendants’ remaining contentions and find them unavailing. Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.